                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

WILLIAM LOWTHER,

                Plaintiff,
                                                           CASE NO. 1:18-CV-1200
v.
                                                           HON. ROBERT J. JONKER
UNKNOWN BLACKMAN,

                Defendant.
                                 /

                ORDER ADOPTING REPORT AND RECOMMENDATION

        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on February 18, 2020 (ECF No. 28). The Report and

Recommendation was duly served on the parties. No objections have been filed under 28 U.S.C.

636(b)(1)(C).

        ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 28) is approved and adopted as the opinion of the Court.

        IT IS FURTHER ORDERED that Plaintiff’s motion for summary judgment (ECF No 21)

is DENIED.

        IT IS FURTHER ORDERED that Defendant’s motion to dismiss (ECF No. 17) is

GRANTED.

        IT IS FURTHER ORDERED this matter is TERMINATED.


        IT IS FURTHER ORDERED that Plaintiff is denied a certificate of appealability.


        The Court discerns no good-faith basis for appeal of this matter. See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997); 28 U.S.C. § 1915(a)(3).


Date:   March 12, 2020                      /s/ Robert J. Jonker
                                            ROBERT J. JONKER
                                            CHIEF UNITED STATES DISTRICT JUDGE
